Citation Nr: 1629684	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for lumbar spine radiculopathy.

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to service connection for cervical spine radiculopathy.

6.  Entitlement to service connection for neuropathy of the lower extremities.

7.  Entitlement to service connection for neuropathy of the upper extremities.

8.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

9.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1999 to July 2003 with service in Southwest Asia. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran filed his original claim of entitlement to service connection for a nervous disorder.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, that issue has been recharacterized above.

The issues of service connection for lumbar and cervical radiculopathy and bilateral upper and lower extremity neuropathy, increased ratings for the bilateral knees, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is likely the result of his active service.

2.  The Veteran's lumbar strain is likely the result of his service-connected bilateral knee disabilities.

3.  The Veteran's cervical strain is likely the result of his service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Lumbar strain was incurred in or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Cervical strain was incurred in or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's psychiatric, lumbar spine, and cervical spine claims are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran claims that his acquired psychiatric disorder is the result of his military service, specifically his service in the Persian Gulf.  A July 2015 opinion from his VA psychiatrist supports this claim.  Notably, the VA psychiatrist diagnosed the Veteran with PTSD and panic disorder and stated that his mental health condition was directly related to his traumatic inservice experiences.  This conclusion is supported by a July 2009 VA psychiatric examiner's opinion.  Although the examiner failed to provide a positive nexus, he noted that the Veteran had not been able to return to work since his deployment due to psychiatric symptoms.

The Veteran also claims that his lumbar and cervical spine disabilities are the result of his service-connected bilateral knee disabilities.  He has submitted a May 2009 private medical opinion to support his claim.  His private physician noted that his service-connected knee disabilities cause an altered gait, which is supported by the remaining medical evidence.  She opined that this altered gait has caused bad posture and loss of correct alignment of the spinal column, resulting in his current lumbar and cervical spine disabilities.  She was thus able to link his current lumbar and cervical strains to his service-connected bilateral knee disabilities.

The Board notes that each of these claims could be remanded for another VA opinion on whether the Veteran's current disability was caused or aggravated by his military service/service-connected disabilities.  However, as there are positive medical opinions of record and no adequate negative opinions to sufficiently contradict this evidence, the Board finds that remand for new VA examinations and opinions is not necessary and would only further delay these claims.  

Accordingly, the Board concludes that the evidence is at least in equipoise regarding the questions of whether the Veteran's current psychiatric disorder is related to his military service and whether his current lumbar and cervical strains are related to his service-connected bilateral knee disabilities.  38 C.F.R. §§ 3.303, 3.310 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for an acquired psychiatric disorder, lumbar strain, and cervical strain are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include MDD and/or PTSD, is granted.

Entitlement to service connection for lumbar strain is granted.

Entitlement to service connection for cervical strain is granted.


REMAND

With regard to the service connection claims remanded herein, there are no sufficient medical opinions of record addressing whether the Veteran's claimed lumbar and cervical radiculopathy and bilateral upper and lower extremity neuropathy are caused or aggravated by his now service-connected lumbar and cervical strains.  These claims must be remanded for a new VA examination and opinion to address this theory of entitlement.

With regard to the increased rating claims, the Veteran has not been afforded a VA examination for his bilateral knee disabilities in over six years.  The treatment records in the claims file and his written statements suggest that these disabilities may have worsened since his last VA examination.  Therefore, these claims must also be remanded for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Finally, with regard to the TDIU claim, the above grants of service connection and remanded increased rating claims may affect the resolution of this claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first implement the Board's above grant of service connection, including assigning a disability rating and effective date, and readjudicate the increased rating claims.  Then the RO must readjudicate the Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records should be obtained and added to VBMS.  

2.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate examiner in order to determine the nature and etiology of his claimed lumbar and cervical radiculopathy and bilateral upper and lower extremity neuropathy.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner must identify any upper or lower extremity neurological disorders that the Veteran currently has (including any that may have resolved during the appeals period).  The examiner should specifically state whether the Veteran has: (1) lumbar radiculopathy, (2) cervical radiculopathy, (3) lower extremity neuropathy, and/or (4) upper extremity neuropathy.  S/he must then state whether it is at least as likely as not (a 50 percent probability or greater) that any of the identified disorders were caused or aggravated by the Veteran's active service, including exposure to environmental hazards in Southwest Asia, or his service-connected bilateral knee disabilities.  The examiner should specifically address the May 2009 private physician's letter.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his service-connected bilateral knee disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should comment on the current severity of the Veteran's bilateral knee disabilities.  All appropriate testing, including range of motion measurement, should be completed, to include any relevant weight bearing testing.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims for service connection and increased ratings must be readjudicated.  Thereafter, the claim for TDIU, including on an extraschedular basis, should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


